Citation Nr: 1602556	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  08-29 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain.  

2.  Entitlement to service connection for an acquired psychiatric disorder other than post traumatic stress disorder (PTSD), to include psychosis and bipolar disorder.  

3.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 and April 1983.  The Veteran has also reported serving in the New York Army National Guard; however, in March 2012, the New York Army National Guard informed VA it does not have a record of service for the Veteran.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2008 rating decision (issued in March 2008) in which the RO, inter alia, denied a petition to reopen claims for service connection for lumbosacral strain and paranoid schizophrenia.  

In May 2014, the Board reopened both claims but remanded the reopened claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional evidentiary development.  After attempting to complete the requested action, the RO/AMC continued to deny the reopened service connection claims and returned the matters to the Board for further consideration.  

Unfortunately, however, the Board finds that further evidentiary development is needed with respect to each claim on appeal.  As such, the appeal is, again, REMANDED to the RO - the Agency of Original Jurisdiction (AOJ).  

This appeal was processed using the Veterans Benefit Management System (VBMS) paperless, electronic claims processing system.  In addition to the VBMS file, there is also an electronic (Virtual VA) paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



REMAND

The Board regrets any further delay in adjudicating these claims, but finds that the claims must be remanded for noncompliance with the Board's May 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The May 2014 Board remand directed the AOJ to, inter alia, obtain an addendum VA opinion that addressed whether the Veteran's current lumbosacral strain is related to his military service, including the acute back strain shown in January 1981 and with consideration of his history of parachute jumping during service.  In the body of the Remand, the Board noted that, while there was a negative nexus opinion of record, the opinion was based, at least partially, on the lack of medical evidence documenting treatment for back problems after service without adequately considering the lay evidence of continuity of symptomatology.  

In August 2014, a VA medical professional examined the record and opined it is less likely than not that the Veteran's current lumbar strain is due to military service, noting that he was treated only once in service for acute back strain and that there is no evidence to support chronicity of his back condition during service.  The examiner also noted that, while the Veteran earned his Parachutist badge, it is expected that symptoms due to significant injury from participation in airborne operations would be onset in proximity to those jumps and would evidence chronicity during service or within one year of separation from service.  

While the August 2014 VA examiner considered the Veteran's treatment for acute back strain during service and his history of parachute jumping, the examiner did not consider the competent lay evidence of continuity of symptomatology of record.  In this regard, the Board notes the Veteran has fairly consistently reported having continued back problems since service.  See VA treatment records dated April 1989, May 1994, March 1999, January 2008, and September 2007.  In fact, the evidence shows the Veteran sought treatment for low back pain in April 1989, only six years after service, at which time he reported that his back pain had its onset in 1981 and that he continued to have intermittent problems after service.  The Board also notes that the Veteran is competent to report the onset, nature, and extent of his symptoms, and that, while there are no medical records documenting complaints or treatment for low back problems from 1983 to 1989, the Court has held that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  See Layno v. Brown, 6 Vet. App. 465 (1994); Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

Because the August 2014 VA opinion does not take into account the Veteran's report of continuity of symptomatology, it is deemed inadequate, thereby necessitating another remand.  

The May 2014 Board remand also directed the AOJ to obtain a VA medical opinion that addressed whether the varying psychiatric disabilities diagnosed during the appeal period - to include adjustment disorder, rule out dysthymic disorder, paranoid schizophrenia, and bipolar disorder - are likely related to the Veteran's military service.  The VA examiner was specifically requested to attempt to reconcile the various diagnoses and, if he/she found that any of the diagnoses reflected in the record are not supported by the evidence of record, provide an explanation and rationale in support of such conclusion.  

Review of the record shows the Veteran was afforded a VA mental disorders examination in August 2014, during which the examiner stated that, based on the record and the Veteran's current presentation, the Veteran's diagnosis is more likely than not bipolar disorder.  The examiner also stated there was no evidence that the Veteran's bipolar disorder (or his psychotic symptoms) began in service or is related to service, noting that the Veteran reported his symptoms began after service and there was no evidence of psychiatric disturbance in the Veteran's military records.  

While the examiner provided a diagnosis and nexus opinion with rationale, his opinion does not adequately address whether the other psychiatric disabilities diagnosed during the appeal period - which are considered evidence of a current disability - are likely related to the Veteran's military service.  Indeed, while the examiner stated that the Veteran's diagnosis is more likely than not bipolar disorder, it appears that his opinion in this regard is, at least partially, based upon the Veteran's presentation at the August 2014 examination, without further discussion of whether the other diagnoses are valid and supported by the evidence of record at that time.  In fact, it does not appear that he attempted to reconcile the varying diagnoses reflected in the record, as requested.  As such, there remains a question as to whether the other psychiatric disabilities reflected in the record are valid and, if so, whether they are likely related to the Veteran's military service.  

In this context, the Board again acknowledges that the Court has held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Because the August 2014 VA opinion does not adequately address all questions posed in the Board's May 2014 remand - questions which must be answered before a fully informed decision may be rendered in this case - the Board has no option but to remand this claim to the AOJ for compliance with its prior remand directives.

Finally, the Board notes that because entitlement to PTSD involves additional criteria, see 38 C.F.R. §§ 3.304(f), 4.125, that issue is being adjudicated separately from the other psychiatric disabilities reflected in the record.  

In a July 2014 rating decision, the AOJ denied entitlement to service connection for PTSD.  

In December 2015, the Veteran submitted an application to reopen the issue of service connection for PTSD.  However, because the July 2014 rating decision had not yet become final, the December 2015 application is accepted as a timely notice of disagreement (NOD) as to the denial of his PTSD claim.  See 38 C.F.R. § 20.201.  

The AOJ has not, yet, had a chance to issue a statement of the case (SOC) addressing the Veteran's claim of entitlement to service connection for PTSD.  As such, the Board has no jurisdiction over this claim and the claim must be remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if the Veteran files a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with a statement of the case on the issue of entitlement to service connection for PTSD, based on consideration of all evidence of record.  See 38 C.F.R. § 19.29, 19.30; see also Manlincon, 12 Vet. App. at 240.  Further advise the Veteran that a substantive appeal has not been received concerning this issue, and of the requirements for submitting an adequate and substantive appeal, as provided in 38 C.F.R. § 20.200, 20.202, and 20.302(b).

2. Arrange for the medical professional who provided the August 2014 VA opinion regarding the Veteran's lumbosacral spine to review the entire claims file, including a copy of this REMAND, and provide an addendum opinion. 

If the August 2014 VA examiner is unavailable, or another examination is needed to provide the requested opinion, such an examination should be scheduled.

a. The examiner should opine whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's current lumbosacral strain was incurred in or is otherwise related to his military service, including the acute back strain shown in January 1981 and with consideration of his history of parachute jumping. 

In addressing the above, the VA examiner must consider and discuss all relevant medical evidence and lay assertions-to include the Veteran's competent assertions of continued low back/lumbar spine pain since service.  See VA treatment records dated April 1989, May 1994, March 1999, January 2008, and September 2007; see also numerous reports of medical history showing complaints of recurrent back pain dated from 1993 to 1995.  

The VA examiner may also address the evidence showing the Veteran injured or exacerbated his lumbar spine after service.  See VA treatment records dated August 1994, November 1995, and August 1999.  

The examiner is free to discuss whether there is any medical reason to accept or reject the Veteran's report of persistent/recurrent back pain since service.

A rationale must be provided for each opinion offered.  The physician should set forth all examination findings in a printed (typewritten) report.

3. Arrange for the August 2014 VA examiner to provide an addendum opinion with respect to the Veteran's claimed acquired psychiatric disorder other than PTSD.  

If the August 2014 VA examiner is unavailable, or another examination is needed to provide the requested opinion, such an examination should be scheduled.

The contents of the entire, electronic claims file, to include complete copy of this REMAND, must be made available to the designated individual, and the report should include discussion of the Veteran's documented medical history and assertions.

a. After review of the record, the examiner should identify all psychiatric diagnoses rendered since November 1998 that are deemed valid (to include, but not limited to, previously diagnosed adjustment disorder, rule out dysthymic disorder, paranoid schizophrenia, and bipolar disorder).  

If the examiner finds that any of the diagnoses reflected in the record are not supported by the evidence of record, he or she must so state, with an explanation and rationale provided in support of such conclusion.

b. With respect to each validly diagnosed disability since November 1998, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the disability had its onset in service or is the result of the Veteran's military service, to include the traumatic experiences he has reported occurred therein.  See September 2008 statement from Dr. J.A.; February 2009 statement from Dr. G.J.B.  

c. An opinion must be provided for each diagnosed validly diagnosed disability and a rationale must be provided for each opinion offered.  

d. The examiner is also requested to address whether a psychosis was manifested (a) during service, (b) to a compensable degree within the first post-service year or (c) is otherwise medically-related to service.  A rationale must be provided for each opinion offered.  

For these purposes, "psychosis" includes brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  See 38 C.F.R. § 3.384 (2015).

e. In answering the foregoing, the examiner should note that the Veteran is considered competent to report the events that occurred during service, as well as the symptoms he experiences, including when those symptoms were incurred and how long they have persisted.  The examiner must also consider the Veteran's mental health treatment records, as well as other pertinent medical evidence of record. 

The examiner must also identify the specific event(s), injury, or disease to which the Veteran's current diagnoses may be related. 

4. After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority. 

5. If any benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations and considers all evidence added into the record since the September 2014 SSOC, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

